DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on August 03, 2021. Claims 1-21 are pending and examined herein.
Objection - Drawings
2.	Per 37 C.F.R. 1.84 Standards for drawings, Figures 8 to 16 are objected to as they are not legible. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance, also see 6.40 "Information on How To Effect Drawing Changes."
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-7 are a method; claims 8-14 are a method; and claim 15-21 are a method. Thus, each claim 1-21, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

	(I) Abstract recitation as recited per claims 1-21 (taking recitation of claim 15 as representative as claims 1 and 8 recite substantially similar subject matter) is as follows: 
	- per claim 1, it recites a method for optimizing an order for goods, comprising: obtaining, from a user, an order comprising a list of goods; generating a preliminary matrix comprising preliminary prices for the goods in the list of goods and delivery fees from a plurality of retailers whose physical distance to the user is below a predetermined threshold; generating a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices from one or more of the plurality of retailers; performing optimizations to modify the discounted item matrix into a final matrix, where the optimizations comprise one or more optimizations based on cost, brand, or delivery time; receiving confirmation from the user for the final matrix; and executing an order for the goods in the final matrix.  
- per claims 2, 9, and 16, they further recite further comprising: entering, by the user, obtaining, the order comprising a list of goods […].  
- per claims 3, 10, and 17, they further recite further comprising: entering, by the user, obtaining, the order comprising a list of goods […].  
- per claims 4, 11, and 18, they further recite further comprising: obtaining, by […], the preliminary prices from […].  
- per claims 5, 12, and 19, they further recite further comprising: obtaining, by […], the discounted prices from […].  
- per claims 6, 13, and 20, they further recite further comprising: displaying the final matrix on […] a client […].  

	- per claim 8, it recites a method for optimizing an order for goods, comprising: obtaining, from a user, an order comprising a list of goods; generating a preliminary matrix comprising preliminary prices for the goods in the list of goods and delivery fees from one or more local retailers whose physical distance to the user is below a predetermined threshold and one or more Internet retailers; generating a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices from the one or more local retailers and the one or more Internet retailers; performing optimizations to modify the discounted item matrix into a final matrix, where the optimizations comprise one or more optimizations based on cost, brand, or delivery time; receiving confirmation from the user for the final matrix; and executing an order for the goods in the final matrix from one or more of the local retailers and Internet retailers.  
	- per claim 15, it recites a method for optimizing an order for goods, comprising: obtaining, from a user, an order comprising a list of goods; generating a preliminary matrix comprising preliminary prices for the goods in the list of goods and delivery fees from a plurality of retailers whose physical distance to the user is below a predetermined threshold; generating a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices from one or more of the plurality of retailers; generating an alternative item matrix based on the discounted item matrix where one or more items in the list of goods are replaced with an alternative item; performing optimizations to modify the alternative item matrix into a final matrix, where the optimizations comprise one or more optimizations based on cost, brand, or delivery time. receiving confirmation from the user for the final matrix; and executing an order for the goods in the final matrix.  
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of providing competitive or optimal offers from retailers based on cost, brand, or delivery time to a user in proximity with said retailers which is certain methods of organizing human activities. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.

	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-21 at least are into an app in a smartphone (per claims 2, 9 16); into a web browser (per claims 3, 10, 17); […] a first server […] one or more other servers (per claims 4, 11, 18); […] a first server […] one or more other servers (per claims 5, 12, 19); […] a display of a client device (per claims 6, 13, 20); per claim 8 ([…] Internet retailers). Remaining claims, namely 1, 7, 14, 15, and 21,  either recite the same additional element(s) as already noted above or simply lack positive recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing devices. The additional elements are . Further, the processor  analyzes gathered data such that optimized or tailored content such as matrix with optimal offers from retailers can be provided. Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored content based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing competitive or optimal offers from retailers based on cost, brand, or delivery time to a user in proximity with said retailers which is certain methods of organizing human activities(prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-21, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing competitive or optimal offers from retailers based on cost, brand, or delivery time to a user in Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	(ii) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here stored user events and model coefficients are stored and retrieved] [similarly here user's data is received such as shopping list and location, and based on that information data related to items on the shopping list is obtained from plurality of retailers]; 

	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine well-understood, routine or conventional and expressly supports in writing as follows:
A.	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of GPS based location determination of user/client device as follows: 

- (a) Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is  operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental  control module.  In such an aspect, the parental control module may allow for  disablement of the wireless device at specific locations (e.g. school, church,  etc.).  Further, the parental control module may provide for a web-based  interface to control at least a portion of data/voice interactions with  specific wireless devices.  For example, specific web content may be restricted  and/or specific numbers may be blocked.  Still further, the parental control  module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child)  visited a library or a mall after school, or if the child left the service  coverage area.  In another aspect, the parental control module may be used to  remotely disable at least a portion of the functionalities of an associated  wireless device."
- (b) Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
- (c) Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product( s ). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS 
- (d) Pub. No.: US 2011/0029370 paras. [0060] note "Various techniques may be employed to reduce the probability of fraud in the reporting of presence at a store. In some embodiments, an assertion of presence at a store may be validated against various criteria such as the last known location of the mobile phone and the time since the last known location and/or error radius of the mobile phone (which in some embodiments may be required to be instantaneous and/ or received within a short time threshold, such as ten seconds). If it is determined that it is unlikely that the mobile phone traveled from the last known location since the time of the last report, the assertion may be rejected. In some embodiments, multiple sequential locational reports and/or assertions of presence in stores, and the times thereof, may be analyzed to determine whether it is plausible that the reports are accurate, and the assertion may be rejected if it is determined not to be plausible, e.g. if it requires a rapidity of transit that is infeasible, for example a velocity in excess of 80 miles per hour for over short (e.g. less than two hour) periods of time."; also see [0021]; [0030]-[0034]; and [0037].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ouimet et al. (Pub. No.: US 2018/0130072) referred to hereinafter as Ouimet.
As per claim 1, Ouimet discloses a method for optimizing an order for goods, comprising: (a) Ouimet discloses obtaining, from a user, an order comprising a list of goods (see Fig. 12a “218” and its associated disclosure; [0098] note “In shopping list webpage 210 of FIG. 12a, personal assistant engine 74 presents options for consumers to create a new shopping list”); 

(c) Ouimet discloses generating a discounted item matrix based on the preliminary matrix by changing one or more preliminary prices to discounted prices from one or more of the plurality of retailers (see Figs. 22, 26-28, 33; [0166]; [0238]; [0253]); 
(d) Ouimet discloses performing optimizations to modify the discounted item matrix into a final matrix, where the optimizations comprise one or more optimizations based on cost, brand, or delivery time (see Fig. 15a, 22, 27-28, and their associated disclosure; [0160]-[0161]; [0166]; [0172]-[0174]; [0201] note “personal assistant engine 7 4 can generate an ideal or optimized shopping list for consumer 62 based on user-defined preferences for product attributes and 
(e) Ouimet discloses receiving confirmation from the user for the final matrix (see Fig. 22 and its associated disclosure; [0091]; [0264] note “multiple variations of the shopping trip are presented for consumer 62 to select the option best suited to the activities of the day. After reviewing optimized shopping list 144 on webpage 970 in FIG. 22, consumer 62 clicks on plan trip button 981.”); and 
(d) Ouimet discloses executing an order for the goods in the final matrix (see [0066]; [0069]; [0091]; [0120]).  
As per claim 8, it recites substantially similar subject matter as claim 1. Accordingly, see the rejection as set forth for claim 1. Additionally per claim 8, Ouimet further discloses and one or more Internet retailers (see [0069] note “Retailers 66-70 are typically local to consumers 62-64, i.e., retailers that the consumers will likely patronize. Retailers 66-70 can also be remote from consumers 62-64 with transactions handled by electronic communication medium, e.g.,  account the cost of shipping products to consumer 62.”).
As per claim 15, it recites substantially similar subject matter as claim 1. Accordingly, see the rejection as set forth for claim 1. Additionally per claim 15, Ouimet further discloses generating an alternative item matrix based on the discounted item matrix where one or more items in the list of goods are replaced with an alternative item (see Fig. 15a note “676” “678” and its associated disclosure; [0177] note “Occasionally, a specific item will be out of stock or not carried by a particular retailer. Alternatively, consumer 62 may wish to consider alternative options for the products within the shopping trip. As shown in block 676, Brand F Grape Jelly is unavailable at any of the retailers for shopping trip 664 (e.g., preferred retailer 194). Consumer 62 can  select the corresponding switch item button 678 to select a different item similar to Brand F Grape Jelly, which is not available at preferred retailer 194”; [0178]).
As per claims 2, 9, and 16, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: entering, by the user, obtaining, the order comprising a list of goods into an app in a smartphone (see Fig. 12a “218” and its associated disclosure; [0073]; 
As per claims 3, 10, and 17, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: entering, by the user, obtaining, the order comprising a list of goods into a web browser (see Fig. 12a “218” and its associated disclosure; [0073]; [0164] note “Consumer 62 may also view the product list and trip using a graphical interface on a software application or web browser installed  on a mobile device.”).  
As per claims 4, 11, and 18, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: obtaining, by a first server, the preliminary prices from one or more other servers (see [0073]; [0077]; [0086]).  
As per claims 5, 12, and 19, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: obtaining, by a first server, the discounted prices from one or more other servers (see [0073]; [0077]; [0086]).  
As per claims 6, 13, and 20, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: displaying the final matrix on a display of a client device (see Figs. 22, 26-28 and their associated disclosure; [0236]; [0273]; [0277]-[0279]).  
As per claims 7, 14, and 21, Ouimet discloses the claim limitations of claims 1, 8, and 15. Ouimet discloses further comprising: generating user preference data for the user based on one or more of the preliminary matrix and the final matrix (see [0273]; [0159]; [0281]).  
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
(i)	Pub. No.: US 2014/0095273 see Abstract note “A system and method for determining a basket, or total, price of items in a shopping list from various retailers is provided. Items may be added to the shopping list based on, for example, a coupon related to an item, 
(ii) 	Pub. No.: US 2005/0160014 see [0042] note “Determine the “optimal' shopping trip itiner-ary within a specified geography for a consumer's pre-determined shopping list of grocery-type items, based upon current promotions, coupons, and Store/brand preferences” – this reference in its entirety pertains to the same inventive concept.
(iii)	Pub. No.: US 2015/0228004 see Abstract note “Systems, methods and applications for using electronic lists to facilitate commerce, excursion organization and political discourse are described. The cloud based infrastructure described supports smart device APPS that encourage users to create electronic lists that include information that can be searched and used for targeted marketing without compromising the anonymity of the users. By providing IT infrastructure that facilitates and encourages users to create and share multiple lists, the system makes it possible to provide vendors, suppliers, marketers and interest organizations with direct information that is more valuable that information inferred from web browsing or other indirect acts. The information obtained directly from the users can then be used to facilitate commercial and other transactions. Lists stored within the system may be used to facilitate a distributed distribution system using trusted drivers and authorized affiliates.” – this reference in its entirety pertains to the same inventive concept further allows sharing of such shopping lists in anonymous manner and facilitates advertising and marketing using shopping list(s) created by the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Examiner, Art Unit 3688